Order entered on January 7, 1963 granting plaintiff’s motion for summary judgment, unanimously reversed, on the law; plaintiff’s motion for summary judgment is denied; and summary judgment is granted in favor of the defendant Morris Goldstein, with costs to said defendant and with costs to abide the event as between plaintiff and the corporate defendant. The plaintiff has failed to demonstrate that there is any factual basis for the cause of action asserted against the individual defendant and summary judgment should be granted in his favor. With respect to the cause of action against the corporate defendant, issues are raised by the affidavits requiring a trial for their resolution. Whether or not the plates are the property of the plaintiff or the corporate defendant may well depend upon the custom and usage of the trade. On the affidavits submitted we find there is a triable issue presented as to the ownership of the plates. Settle order on notice. Concur — Botein, ¡P. J., Breitel, Rabin, McNally and Steuer, JJ.